Citation Nr: 1402098	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-01 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation benefits on behalf of the appellant's minor child, N.S.


REPRESENTATION

Appellant represented by:	Kristina Morgan, Attorney at Law

Veteran represented by:  The Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from May 1994 to May 2002.  The appellant is the mother and custodian of the minor child, N.S.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the appellant's claim for apportionment.  This is a contested claim. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the VA RO.  VA will notify the appellant if further action is required.


REMAND

In her January 2011 substantive appeal, the appellant requested a Board video-conference hearing.  In accordance with 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under the circumstances, this case must be returned to the RO so that the appellant is afforded an opportunity to present testimony at a Board video conference hearing.

The RO should also note that it appears that the appellant has a new address as provided in the January 2011 substantive appeal.  
 
To ensure that full compliance with due process requirements have been met, the case is hereby REMANDED for the following actions:

The RO should schedule the appellant for a Board video-conference hearing.  The RO should send notice to the appellant at the correct address of record as most recently identified in her January 2011 substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



